Citation Nr: 1232775	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  08-20 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial compensable rating for service-connected residuals of a left thumb injury.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

The Veteran had active service from February 2003 to May 2004, with 5 months and 19 days prior active service.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran requested a hearing before the Board, but cancelled his request in July 2012.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to an initial compensable rating for residuals of a left thumb injury.

The Board finds a remand is necessary to afford the Veteran a contemporaneous VA examination for his left thumb disability.  The record reflects that the Veteran's most recent VA examination for his thumb disability was conducted in March 2007, more than five years ago.  Thus, an updated VA examination is needed to fully and fairly evaluate the Veteran's claim for an increased disability rating.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  

Additionally, the Board notes that the Veteran has reported numbness in the thumb and arm.  See January 2008 Notice of Disagreement and July 2008 VA Form 9.  The Board finds that a neurological examination is also necessary to determine if there are any current neurological residuals as a result of his left thumb injury.
  
Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated VA and private treatment records.

2.  Afford the Veteran a VA examination to determine the current severity of his residuals of a left thumb injury, to include any neurological residuals.   

The claims file must be made available reviewed by the examiner and the examination report should note that the claims file was reviewed.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail, including range of motion measurements and neurological testing.  The Veteran's dominant hand should be identified.

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.71a, Diagnostic Code 5228, and 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  

The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  

Following the examinations, the examiners should address the following: 

a)  Describe all symptoms caused by the service-connected disability, as well as the severity of each symptom.  Any nerves affected as a result of the injured left thumb should be identified and the severity of each affected nerve should be described as mild, moderate, or severe.

b)  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional functional loss due to these factors.  The examiner should indicate whether the Veteran has ankylosis of the left thumb.  

To the extent possible, characterize any functional loss in terms of degrees.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of his case.  

4.  After all of the above actions have been completed and the Veteran has been given adequate time to respond, readjudicate the claim.  

If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


